DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-21 are rejected because claim 1 recites a sample where HER2 protein is detected “wherein said HER2 protein is not overexpressed under ASCO guidelines”.  It is not clear from the claims or the specification what “wherein said HER2 protein is not overexpressed under ASCO guideline” means.  This renders the claim indefinite because what would (or would not be considered) not overexpressed HER2 protein under ASCO guidelines is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Given the above reasons, the metes and bounds of the claims cannot be determined. 

Claims 2, 4, and 18-21 are rejected because claim 2 awkwardly recites “…and wherein HER2 is not overexpressed under the ASCO guidelines and when HER3 is detected.” The metes-and-bounds of the claims are unclear because it is unclear and what is “when HER3 is detected.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huggins (Annals of Surgery, 1942, 115(6): 1192-1200).
Noting the “or” recited before “c.” of claim 1 and that step “a.” of claim 1 requires detecting HER2, claim 1 does not require one to perform steps “a.” or “b.” if step “c.” (which requires not detecting HER2) is performed.
Huggins teaches a method of treating a patient with a therapeutic regimen that does not comprise T-DM1 without detecting HER2 (page 1197, in particular). One of skill in the art would recognize that the method of Huggins was performed before HER2 was discovered and before T-DM1 was generated.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weiler et al (Journal of Thoracic Oncology, 2015, 10(4): e16-e17).
	Weiler et al teaches a method of therapeutically treating a patient suffering from cancer comprising detecting and quantifying a “+2” level of the HER2 protein a solid tumor tissue sample obtained from the patient, wherein the tumor sample comprises a mutation in the HER2 gene (a “classical HER2 insertion”) detected by standard nucleic acid sequencing, and treating the patient with an effective amount of T-DM1 (page e16, in particular). Although Weiler et al does not specifically teach a “+2” level of HER2 protein as not overexpressed “under ASCO guidelines”, the claimed method appears to be the same as the prior art, absent a showing of unobvious differences because the “+2” level is less than a “+3” level of HER2 protein and because the limitation “wherein said HER2 protein is not overexpressed under ASCO guideline” is unclear (see above).  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed method is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiler et al (Journal of Thoracic Oncology, 2015, 10(4): e16-e17) as applied to claims 1, 9, 16, and 17 above, and further in view of Sprung et al (Journal of Proteome Research, 2012, 11: 3498-3505).
Teachings of Weiler et al are discussed above.  
Weiler et al does not specifically teach detecting HER2 by mass spectrometry or methods wherein the sample is a formalin fixed sample.  However, these deficiencies are made up in the teachings of Sprung et al.
Sprung et al teaches detecting and quantifying levels of HER2, with precision (Abstract, in particular), by multiple reaction monitoring (MRM) tandem mass spectrometry in tryptic digests from formalin fixed, paraffin-embedded tissue that determines levels of HER2 fragments by comparing to an internal standard 13C and 15N- labeled peptide of known amount (page 3499 and pages 3501-3503, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to therapeutically treating a patient suffering from cancer by performing the method of Weiler et al wherein the tissue sample is any tumor tissue sample (including a formalin fixed, paraffin-embedded tumor tissue) and wherein levels of HER2 are quantitated in any manner (including multiple reaction monitoring (MRM) tandem mass spectrometry in tryptic digests from formalin fixed, paraffin-embedded tumor tissue that determines levels of HER fragments by comparing to an internal standard 13C and 15N- labeled peptide of known amount) because the method of Weiler et al requires detecting HER2 levels in a tumor tissue sample and Sprung et al teaches detecting and quantifying levels of HER2 with precision by multiple reaction monitoring (MRM) tandem mass spectrometry in tryptic digests from formalin fixed, paraffin-embedded tissue that determines levels of HER2 fragments by comparing to an internal standard 13C and 15N- labeled peptide of known amount (page 3499 and pages 3501-3503, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642